PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hill, Jeffrey
Application No. 16/153,696
Filed: 5 Oct 2018
For: REMOTELY CONTROLLABLE AERONAUTICAL ORDNANCE LOITERING
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a) filed January 30, 2021, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the non-final Office action mailed on April 30, 2020.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned by operation of law on July 31, 2020.  The Office mailed a Notice of Abandonment on July 20, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an amendment in response to the office action; (2) the petition fee of $1050.00; and (3) a statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions

cc:	Ferdinand M. Romano
	505 Brevard Avenue
	Suite 104
	Cocoa, FL  32922